11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of M.S., N.S.,                 * From the 259th District Court
C.S., and K.S., children,                        of Jones County
                                                 Trial Court No. 024152

No. 11-19-00132-CV                            * October 4, 2019

                                               * Memorandum Opinion by Stretcher, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J., sitting
                                                 by assignment)
                                                 (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.